Citation Nr: 1201689	
Decision Date: 01/17/12    Archive Date: 01/30/12

DOCKET NO.  10-15 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been received to reopen service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from April 1968 to April 1970.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied reopening of service connection for PTSD.  

The question of whether new and material evidence has been received to reopen service connection for PTSD must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, that is where the analysis must end.  Barnett, 83 F.3d at 1383.  For this reason, the Board has characterized the claim as one to reopen service connection for PTSD.  

The Veteran was scheduled to appear at a Board hearing in October 2011, but did not appear for the hearing.  


FINDINGS OF FACT

1.  In a September 2007 decision, the Board denied service connection for PTSD, finding that, while the Veteran's in-service stressor had been recognized, there was no current diagnosis of PTSD that met the diagnostic criteria.  

2.  Evidence received subsequent to the September 2007 decision of the Board is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The additional evidence received subsequent to the September 2007 decision of the Board that denied service connection for PTSD is not new and material, the claim is not reopened; the September 2007 Board decision remains final.  38 U.S.C.A.  
§§ 5108, 7104 (West 2002); 38 C.F.R. § 3.156 (a) (2011)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between a veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  A March 2008 letter provided notice in accordance with Kent, and also explained the evidence VA was responsible for providing and the evidence the Veteran was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond or supplement the record.

With regard to the duty to assist, the Veteran's service treatment records (STRs) and pertinent post-service treatment records have been secured.  The Veteran has also been afforded a VA medical examination in connection with his claim in June 2008.  38 C.F.R. § 3.159(c) (4) (2011).  The Board finds that the opinion obtained is adequate.  The opinion was provided by a qualified medical professional and was predicated on a full reading of all available records.  The examiner also provided a rationale for the diagnosis and opinion rendered.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Neither the Veteran nor the representative has challenged the adequacy of the examination obtained, other than by stating a general disagreement with the fact the examiner did not diagnose PTSD.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2011).  

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires that three elements must be present according to VA regulations: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011).  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a) (2011).

In adjudicating a claim for service connection for PTSD, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the service member served, the service member's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether the service member engaged in "combat with the enemy."  If the evidence establishes that the service member engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, (and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the appellant's service), the service member's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(d) (2011); see also 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 12-99.  VA General Counsel has interpreted that "[t]he ordinary meaning of the phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality."  The determination whether evidence establishes that a service member engaged in combat with the enemy is resolved on a case-by-case basis with evaluation of all pertinent evidence and assessment of the credibility, probative value, and relative weight of the evidence.  VAOPGCPREC 12-99. 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010).  Previously, VA was required to undertake extensive development to determine whether a non-combat Veteran actually experienced the claimed in-service stressor and lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Instead, credible supporting evidence of a corroborated in-service stressor was required.  Credible supporting evidence was not limited to service department records, but could be from any source.  See YR v. West, 11 Vet. App. 393, 397 (1998); see also Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  Further, credible supporting evidence of the actual occurrence of an in-service stressor could not consist solely of after-the-fact medical nexus evidence. See Moreau, 9 Vet. App. at 396. 

The amended version of 38 C.F.R. § 3.304(f)(3) (2011) eliminated the need for stressor corroboration in circumstances in which the service member's claimed in-service stressor is related to "fear of hostile military or terrorist activity."  Specifically, the amended version of  38 C.F.R. § 3.304(f)(3) (2011) provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

For purposes of 38 C.F.R. § 3.304(f)(3) (2011), "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  

The VA General Counsel has interpreted that where a law or regulation changes during the pendency of a claim for increased rating, the Board should first determine whether application of the revised version would produce retroactive results. In particular, a new rule may not extinguish any rights or benefits the service member had prior to enactment of the new rule.  See VAOPGCPREC 7-2003.  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110(g), can be no earlier than the effective date of that change.  VA can apply only the earlier version of the regulation for the period prior to the effective date of the change. The appellant in this case receives consideration under the amended version of 38 C.F.R. § 3.304(f) because his claim was appealed to the Board prior to July 13, 2010, but not decided by the Board as of July 13, 2010.  It is noted that the Veteran's stressors have been recognized by VA.  

The Board has reviewed all the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim. 

Reopening Service Connection for PTSD

Service connection for PTSD was previously denied by the Board in a September 2007 decision.  The September 2007 Board decision found that, while the Veteran's in-service stressor had been recognized, there was no current diagnosis of PTSD that met the diagnostic criteria.  The Board noted the diagnoses of PTSD of record, but found that none of the diagnoses was based on criteria to support the diagnosis, essentially finding that subsequent examinations and diagnoses of psychiatric disorders other than PTSD outweighed the unsupported diagnoses of PTSD.  The September 2007 Board decision was final when issued.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 (2011). 

In February 2008, the Veteran filed a claim to reopen service connection for PTSD.  He did not indicate a claim for a psychiatric disorder other than PTSD, or make any assertions during the claim that he had any psychiatric disorder other than PTSD that might be related to service.  In addition, the evidence of record does not indicate other psychiatric diagnoses of record that are suggested to be related to service for which service connection could be granted.  For this reason, this case is distinguished from Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

Under such circumstances, the decision of the Board is final, with the exception that a veteran may later reopen his claim if new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104.  Therefore, it must first be determined whether or not new and material evidence has been received such that the claim may now be reopened.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly received evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  The evidence submitted to reopen a claim is presumed to be true for the purpose of determining whether new and material evidence has been received, without regard to other evidence of record.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Evidence of record at the time of the Board's September 2007 decision included the Veteran's STRs that showed no complaint or manifestation of a psychiatric disorder.  A June 1973 VA general medical examination showed psychiatric evaluation to be normal.  A July 1975 psychological evaluation was conducted to ascertain if the Veteran might have a psychological basis for complaints of a gastrointestinal disorder.  At that time it was concluded that the Veteran exhibited features of passive-aggressive personality, hysterical personality, and, under stress, appeared to manifest anxiety neurosis.  The examiner opined that this could have resulted from the death of his mother from a brain tumor early in his life.  A diagnosis of PTSD was documented in VA outpatient treatment records dated in July and November 2005.  

Also of record at the time of the Board's September 2007 decision were two VA examination reports, dated in June and August 2006.  After examination of the Veteran, the examiner rendered a diagnosis of normal cognitive examination, very mild PTSD, not fully satisfying all the criteria, but some benefit of the doubt was given to the Veteran in making this diagnosis.  This diagnosis was made without benefit of having reviewed the Veteran's medical records.  

In August 2006, the Veteran's records, including the report of June 2006 examination, was reviewed by another VA examiner.  At that time, the examiner agreed with the June 2006 assessment that the Veteran did not fully satisfy all the criteria for a diagnosis of PTSD.  The examiner stated that he could find nothing further in the Veteran's claims folder that would substantiate a diagnosis of PTSD, and suggested that the Veteran had chronic difficulties with drug and alcohol abuse and dependence.  

The September 2007 Board decision found that the earlier psychiatric evaluations failed to document significant combat-related trauma and psychiatric sequelae, and instead conceptualized this Veteran's primary problem as ongoing drug and alcohol abuse.  Based upon the evidence, in the September 2007 decision, the Board found that the criteria for a confirmed diagnosis of PTSD had not been met, and the claim was denied on the merits.  

In the current appeal, after a review of all the evidence, and presuming the credibility of the evidence for purposes of reopening the claim, the Board finds that the evidence received subsequent to the September 2007 decision of the Board that denied service connection for PTSD is cumulative and, when considered with evidence earlier of record, does not relate to an unestablished fact of current diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) that is necessary to substantiate the claim or raise a reasonable possibility of substantiating the claim.  Evidence received subsequent to the Board's September 2007 decision includes additional VA outpatient treatment records that indicate a diagnosis of PTSD, but do not indicate the criteria upon which the purported diagnosis was made.  Regarding the VA outpatient treatment records, these consist of records of treatment many years after service, but they do not detail the criteria on which the diagnosis was made and do not indicate in any way that the PTSD is related to service.  

The additional evidence included a report of VA compensation examination that took place in June 2008.  Regarding the June 2008 VA compensation examination, the Veteran's claims file and electronic medical records were reviewed and he was administered a clinical interview including mental status examination.  After complete evaluation, the examiner rendered psychiatric diagnoses on Axis I of polysubstance dependence, ongoing; substance-induced mood disorder, and Axis II diagnosis of antisocial personality disorder.  Regarding a possible PTSD diagnosis, the June 2008 VA examiner stated that the Veteran did report some symptoms of PTSD related both to childhood and Vietnam, but did not meet full criteria for that diagnosis, especially considering that the majority of the alleged PTSD symptoms could be related directly to the antisocial personality disorder and substance-induced mood disorder.  The examiner did not see strong evidence of a service-connected mental illness.  As a final note, the VA examiner commented on the diagnosis of mild PTSD made in the June 2006 examination report and pointed out that the examiner had given the Veteran the "benefit of the doubt" in making that diagnosis, rather than a finding of specific criteria to support the PTSD diagnosis, noting that the Veteran's claims folder had not been reviewed.  

The additional VA outpatient treatment records and the June 2008 VA compensation examination report essentially duplicate the findings noted on review of the Veteran's medical records in August 2006 that was before the Board at the time service connection for PTSD was denied in September 2007, that is, reflect either a conclusion that the Veteran does not have a diagnosed disability of PTSD, or reflects notation of a diagnosis of PTSD that is unsupported by evidence or symptoms meeting the PTSD criteria under 38 C.F.R. § 4.125(a) (DSM-IV criteria).  As such, the additional evidence received since the September 2007 Board decision 

does not constitute new and material evidence upon which the claim may be reopened.  For these reasons, the Board finds that new and material evidence has not been received to reopen service connection for PTSD, and the claim is not reopened.  


ORDER

New and material evidence having not been received, the appeal to reopen service connection for PTSD is denied.  



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


